Martin, J.

delivered the opinion of the court.
The defendant is appellant from a judgment for the balance due on his promissory note. He did not deny his signature, but made an unsuccessful attempt, by propounding interrogatories to the plaintiffs, to establish a promise of the latter not to institute a suit on the note, on a certain consideration.
The plaintiffs, in their answer, negative the facts set forth in the interrogatories and relied on by the defendant to make out his case, and aver they have given all due credits on the notes. The defendant not having attempted to disprove the answer of the plaintiffs to the interrogatories propounded, judgment was correctly given against him for the balance due on the note.
*414It is therefore ordered, adjudged and decreed that the judgment of the Commercial Court be affirmed with costs and ten per cent. damages.